Citation Nr: 1432261	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The June 2010 rating decision denied service connection for bilateral hearing loss, and the July 2011 rating decision denied entitlement to TDIU.  Although the Veteran subsequently submitted a new VA Form 21-8940 in March 2012, his prior TDIU claim was still on appeal at that time.  This is because the Veteran submitted a statement in March 2012 that expressed disagreement with the July 2011 rating decision and was received within one year of the rating decision, and therefore constitutes a valid notice of disagreement.  The RO issued a statement of the case as to both issues in July 2012, and the Veteran timely perfected his appeal.  

The Veteran was previously represented by a private attorney.  In June 2012, prior to certification of the appeal to the Board, the attorney notified VA in writing that he was withdrawing his representation.  In February 2014, the Veteran submitted a VA Form 21-22 designating Disabled American Veterans (DAV) as his new representative.  In July 2014, DAV submitted an informal hearing presentation addressing each of the issues on appeal.  The Board recognizes the valid withdrawal of representation by the private attorney and the current power of attorney in favor of DAV.  The Board also notes that since DAV has been provided an opportunity to review the claims file and has submitted an informal hearing presentation as to both issues on appeal, all due process requirements with respect to representation of the Veteran have been met.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran has continually experienced bilateral hearing loss since separation from service.  

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss on the basis that the disability had its onset in service.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).   

With respect to hearing loss claims, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Next, the Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran's service records show that his military occupational specialty (MOS) was light weapons infantryman and that he served in Korea from January 1967 to March 1968.  Thus, noise exposure in service is conceded.  Further, the Veteran's post-service treatment records reflect a current diagnosis of bilateral sensorineural hearing loss.  As such, the first two elements of the Veteran's service connection claim (i.e. current diagnosis and in-service noise exposure) have been met, and the remaining question is whether the third and final element (i.e. evidence of a nexus between the in-service noise exposure and the current hearing loss disability) is met.  The Board will focus its analysis accordingly.

The Veteran's July 1966 entrance examination reflected that his hearing was not tested.  His service treatment records do not reveal any complaint, diagnosis, or treatment for hearing loss.  The Veteran's July 1968 separation examination contained the following audiometric findings: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
15
-
15
N/A
LEFT
15
15
15
-
15
N/A

VA treatment records reflect treatment for hearing loss and tinnitus beginning in January 2002.  At that time, the Veteran reported a long history of high frequency hearing loss since serving in the Army.  He stated that he had not sought medical care because he thought the ringing would eventually go away.  

In June 2010, the Veteran was afforded a VA audiological examination.  According to the audiometric findings in the examination report, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
20
35
40
45
96
LEFT
20
25
45
70
70
96

In the Veteran's August 2012 substantive appeal, he reported that his hearing loss was due to an ammunitions explosion from an M-60 machine gun in 1967 in Korea.  He stated that, even though his unit was called "light infantry," they used heavy weaponry that included M-60's and M-79's.  He stated that he did not seek medical treatment sooner because he assumed that the ringing in his ears would go away.  He also reported that he was initially offered a job in August 1968 with a phone company, but was rejected after he failed a hearing test.  The Board notes that no audiometric findings from this hearing test are of record for consideration.

In December 2013, the Board requested a VHA medical opinion to address whether the Veteran's in-service acoustic trauma may have ultimately resulted in a permanent auditory disability of hearing loss after service, even if not manifested on clinical evaluation during service.  In a January 2014 response, a VHA otolaryngologist opined that the Veteran's hearing loss disability was not at least as likely as not related to in-service acoustic trauma.  The VHA opinion was significantly based on the lack of documented complaint of hearing loss until January 2002.  

In May 2014, the Veteran submitted a statement in which he described the type of firearms used in service, which were also demonstrated by the accompanying photographs he submitted.  He also reported that he experienced hearing loss and ringing in his ears since 1967 and that these conditions had affected his performance since that time.  The Board notes that the Veteran is already service-connected for tinnitus.  

The Board finds that service connection is warranted.  When the Veteran first sought treatment at VA, he reported experiencing hearing loss since service.  His report was given for treatment purposes and occurred several years before he filed a claim for service connection.  The Board observes that the Veteran is competent to report a history of hearing problems, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  Although the Veteran is not shown to have the medical expertise necessary to determine the medical etiology of his bilateral hearing loss, he is competent to report continually experiencing symptoms of hearing loss since service and has provided a credible account of such.  The Board finds the Veteran's statements regarding his symptomatology to be highly probative, and as they provide a valid basis for establishing service connection, the appeal is granted.    


ORDER

Service connection for bilateral hearing loss is granted. 




REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16. 

During a June 2012 VA general medical examination, the examiner opined that the Veteran's ability to maintain gainful employment was significantly limited.  The examiner provided minimal detail and expressed uncertainty as to the Veteran's future potential to function socially and occupationally.  

The current evidence of record is insufficient to adjudicate the Veteran's claim for TDIU and an additional medical examination and opinion, preferably by a vocational specialist, is required.  The examination report must include detailed findings, and the medical opinion must be supported by a thorough explanation.   

Accordingly, the case is REMANDED for the following action:

1.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination, to be conducted by a VA vocational specialist, if possible, to obtain a medical opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities, whether individually or in the aggregate, and without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

2.  Then, readjudicate the issue of entitlement to TDIU.  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


